[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 379 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 380 
October 13, 1938.
While we have considered with care the questions raised in this case, we do not deem it necessary to add anything to what Judge Bellinger has said in his decree. His order, the result of which we approve, is sustained generally by the authorities cited therein. We may say, however, that we are impressed with the very strong argument filed by counsel for the appellant, there being much in favor of some of the contentions made.
The circuit decree, which will be reported, is affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE LIDE concur.
MR. JUSTICE CARTER did not participate on account of illness.